DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al, US Patent Application Publication 2018/0277612 in view of Nicolau et al, US Patent Application Publication 2004/0224321 (Both newly submitted). 

Regarding claim 1, teaches a substrate processing method, comprising providing a substrate 100 containing a first film 220R, a second film 210G, and a third film 170 or 110, wherein the first film, the second film, and the third film have different chemical compositions (Note: 220R may contain materials, such as metal, listed in [0042], 210G is made from materials listed in [0040] such as ITO, and 170 is an insulating layer, with materials listed in [0038] and 110 includes a metal nitride, as taught in [0031]), forming a first blocking layer 291on the first film ; forming a second blocking layer 293 on the second film, wherein the second blocking layer is different from the first blocking layer (wherein the second blocking layer is in a different location than the first blocking layer), and selectively forming a material film 150 or 180 on the third film (figure 9).

Kim fails to teach the first blocking layer and the second blocking layer contain self-assembled monolayers (SAMs).

Nicolau teaches the first blocking layer and the second blocking layer contain self-assembled monolayers (SAMs) ([0034] and claims 16 and 30) because self-assembled monolayers are one of several materials that are used in the art to make effective blocking layers on a semiconductor device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nicolau with that of Kim because self-assembled monolayers are one of several materials that are used in the art to make effective blocking layers on a semiconductor device.

Regarding claims 2-6, Kim teaches the first film, the second film, and the third film are selected from the group consisting of a metal film, a metal-containing liner, and a dielectric film. (Note: 220R may contain materials, such as metal, listed in [0042], 210G is made from materials listed in [0040] such as ITO, and 170 is an insulating layer, with materials listed in [0038] and 110 includes a metal nitride, as taught in [0031]), wherein the metal-containing liner contains a metal compound or a second metal film that is different from the metal film, wherein the metal compound includes TiN, TaN, MnO2, or Al2O3, and the second metal film includes Co or Ru [0031], wherein the metal film includes Cu, Al, Ta, Ti, W, Ru, Co, Ni, Pt, or Mo [0040], wherein the dielectric film includes Si02, Al2O3, HfO2, TiO2, ZrO2, SiN, SiCN, SiCOH, or a combinations thereof [0038].

Regarding claim 8, Nicolau teaches the SAM includes a thiol, a silane, a carboxylate, or a phosphonate [0034]

Regarding claims 9 and 10, Kim teaches the material film 150 includes SiO2, a metal, a metal oxide, or a metal nitride, the metal oxide contains HfO2, ZrO2, or Al2O3, and the metal nitride contains HfN, ZrN, or AIN 0035, 0038).

Allowable Subject Matter

	The indicated allowability of previous claims 7 and 8 is withdrawn in view of the newly discovered reference(s) to Kim et al in view of Nicolau et al. Rejections based on the newly cited reference(s) are as stated above.

Claims 11-25 are allowed. The following is an examiner’s statement of reasons for allowance.

Regarding claim 11, the prior art fails to anticipate or render obvious the claimed invention including “…forming a second blocking layer on the second film, wherein the second blocking layer is different from the first blocking layer, and selectively forming a material film on the third film, wherein the selectively forming the material film on the third film includes depositing the material film on the third film; depositing material film nuclei on the first film, the second film, or both the first film and the second film; and removing the material film nuclei by etching.…” in combination with the remaining limitations. Claims 24 and 25 are dependent upon claim 11 and are therefore allowable.

Regarding claim 12, the prior art fails to anticipate or render obvious the claimed invention including “…a substrate containing a metal film, a metal-containing liner surrounding the metal film, and a dielectric film surrounding the metal-containing liner; forming a first blocking layer containing a first self-assembled monolayer (SAM) on the metal film; forming a second blocking layer containing a second SAM on the metal-containing liner, wherein the second SAM is different from the first SAM; and selectively forming a material film on the dielectric film…”. Claims 13-19 are dependent upon claim 12 and are therefore allowable.

Regarding claim 20, the prior art fails to anticipate or render obvious the claimed invention including “…providing a substrate containing a metal film, a metal-containing liner containing a metal compound and surrounding the metal film, and a dielectric film surrounding the metal-containing liner; forming a first blocking layer containing a first self-assembled monolayer (SAM) on the metal film; forming a second blocking layer containing a second SAM on the metal-containing liner, and selectively forming a material film on the dielectric film…” in combination with the remaining limitations. Claims 21-23 are dependent upon claim 20 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899